USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOCH:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _[2J/Zfiq_—

 

VERNITA WORRELL,
Plaintiff,
1:19-cv-03138 (ALC)
-against-
ORDER
THREE A PLUS INC.,
Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made within
thirty days.

SO ORDERED.

Dated: December 12, 2019 | / (La
New York, New York o)—~

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
